Citation Nr: 1037763	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-37 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from June 2001 to June 2006.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2007 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

A Travel Board hearing in front of the undersigned Veterans Law 
Judge was held in November 2009.  A transcript of the hearing has 
been associated with the claim file.


FINDINGS OF FACT

Sleep apnea was first manifest in service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the Veteran's claim is being granted, any 
deficiencies with regard to VCAA are harmless and nonprejudicial 
and VCAA analysis is not required.  

Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other manifestation of 
the disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service. 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status generally do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The appellant seeks service connection for sleep apnea.  After a 
careful review of the evidence of record, the Board finds that 
the evidence supports a finding of service connection for sleep 
apnea.

Service treatment records show that in a Report of Medical 
History of June 2000 done at the time of enlistment, the 
appellant denied any sleeping problems.  In February 2006, the 
appellant complained of insomnia.  He was prescribed Lunesta to 
help him sleep.  Service treatment records show a prescription of 
Lunesta dated in May 2006; a notation below the prescription 
noted that the appellant suffered from chronic insomnia and a 
prior prescription of Sonata had not worked.  In a Report of 
Medical History of April 2006 which accompanied a separation 
physical the appellant stated he had frequent problems sleeping.  

A VA examination of November 2006 noted a diagnosis of sleep 
apnea.  

Post-service private medical treatment records show that the 
appellant underwent a polysomnogram test in December 2006 and was 
diagnosed with obstructive sleep apnea.  

A lay statement of June 2006 from one of the appellant's fellow 
servicemembers, L.G.P., states that he knew the appellant for 
three years and had almost daily interactions with him, and he 
knew of the appellant's sleep problems while in service.  

A VA examination of July 2008 noted a reported onset of sleep 
apnea of May 2003.  

At the Travel Board hearing of November 2009, the appellant 
testified that he started having sleep problems in service.  He 
testified he was given medication which did not work and that his 
Lieutenant asked for him to be tested and the medical officer 
told him he would not refer him as it was due to PTSD.  He 
further testified he has continued to have problems with his 
sleep since service.  

Initially, the Board notes that a service treatment record dated 
in September (with an illegible year), noted the appellant 
reported he had sleeping problems since high school.  The 
appellant's allegations of preexisting sleeping problems in 
service are insufficient to establish a pre-existing disability 
of sleep apnea.  See generally Espiritu, 2 Vet. App. at 494; 
Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Significantly, the 
Board notes his entrance examination did not note any sleep 
disorders and, in the accompanying Report of Medical History the 
appellant denied any prior sleeping problems.  Thus, the 
presumption of soundness must attach to this case.  38 U.S.C.A. § 
1111.

Based upon the evidence provided, the Board finds that service 
connection is warranted for sleep apnea.  The evidence above 
establishes an onset of sleep apnea in service and continuity of 
symptomatology since then.  Indeed, service treatment records 
show the appellant had sleep problems in service for which he was 
treated.  A VA examination conducted less than six months after 
his release from active service diagnosed him with sleep apnea.  
A private sleep study conducted six months after his separation 
from service shows a diagnosis of obstructive sleep apnea.  
Moreover, a VA examination of July 2008 noted a reported onset of 
sleep apnea in May 2003 when the appellant was still in service.  
Finally, the appellant testified at the hearing that he had sleep 
problems in service and has continued to have sleep problems 
since then.  The undersigned had an opportunity to observe the 
appellant at the hearing and found him to be credible.  Moreover, 
the objective medical evidence of record supports the appellant's 
contentions.  

Accordingly, service connection for sleep apnea is granted.  


ORDER

Service connection fro sleep apnea is granted.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


